Citation Nr: 1143704	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-41 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for skin cancer, to include as secondary to service-connected residuals of sunstroke.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to December 1947, from July 1949 to October 1952, and from March 1953 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied a petition to reopen a claim for service connection for skin cancer.  

The Board remanded the case for further development in August 2010.  That development was completed, and the case has since been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In a March 2007 decision, the Board denied entitlement to service connection for skin cancer on a direct and secondary basis.  The Veteran was notified of this decision, but he did not file an appeal.   

2.  The evidence received since the March 2007 Board decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for skin cancer. 




CONCLUSIONS OF LAW

1.  The Board's March 2007 decision, which denied entitlement to service connection for skin cancer, is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011). 

2.  The evidence received subsequent to the Board's March 2007 decision is not new and material, and the claim for service connection for skin cancer is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Board concludes that the Veteran has been afforded appropriate notice.  The RO provided a notice letter to the Veteran in February 2008, prior to the initial adjudication of the claim.   Therefore, the timing requirement has been met.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to reopen his previously denied claim.  In this regard, the February 2008 letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection and a claim to reopen based upon new and material evidence.  The letter notified him of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and he was advised to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In addition, the February 2008 letter informed the Veteran that he needed to submit new and material evidence to reopen his claim for service connection.  The letter explained that the evidence must be submitted to VA for the first time in order be considered new and that it must pertain to the reason the claim was denied in order for evidence to be material.  The Veteran was provided the definition of new and material evidence set forth in 38 C.F.R. § 3.156.  He was also notified of the basis upon which the claim for service connection for skin cancer had been previously denied.  Specifically, the RO informed him that the claim had been previously denied because there was no evidence that his skin cancer was related to service.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The notice requirements also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2008 letter did provide the Veteran with notice of the laws regarding disability ratings and effective dates.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the his claim.  Indeed, the records identified in the previous remand were requested.  The Veteran has not identified any other outstanding records that are pertinent to his claim.

The Board does observe that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for skin cancer.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 
 

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a malignant tumor became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.   As a general rule, decisions of the Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In this case, the RO issued a rating decision in May 1999 rating decision denying the claim for service connection for skin cancer, to include as secondary to service-connected residuals of sunstroke.  The RO denied the claim on the basis that there was no evidence that the disorder was incurred in or caused by service.  There was also no evidence of a medical nexus between skin cancer and a service-connected disability.  The Veteran was notified of the decision, but he did not appeal.  Therefore, the May 1999 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In March 2001, the Veteran applied to reopen the claim for service connection for skin cancer.  The RO readjudicated the claim on the merits in accordance with the recently enacted Veterans Claims Assistance Act (VCAA).  However, the claim was denied on the basis that there was no evidence of a nexus between skin cancer and service or a service-connected disability.  The Veteran was notified of the decision, but did not submit a notice of disagreement.  Thus, the March 2001 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In March 2003, the Veteran applied again to reopen the claim of service connection for skin cancer.  In an August 2003 rating decision, the RO determined that new and material evidence had not been received and the claim for service connection for skin cancer was not reopened.  The Veteran did perfect an appeal of that decision.  

In a March 2007 decision, the Board reopened the claim and denied it on the merits.  The basis of the decision was that there was no evidence of a nexus between the skin cancer and the Veteran's military service or a service-connected disability.  The Board noted that there was a current diagnosis of basosquamous cancer of the nose, but the evidence of record did not demonstrate that skin cancer was proximately due to or the result of service-connected residuals of sunstroke.  In particular, the Board indicated that, although the Veteran asserted that his skin cancer was caused by his in-service sunstroke, his testimony was not competent to establish such a medical opinion.  In addition, the Board noted that skin cancer was not diagnosed until 2003, which was over 45 years after his period of service.  Therefore, the Board found that service connection for skin cancer was not warranted. 

The Veteran was notified of the March 2007 Board decision, but he did not appeal.  Therefore, the decision became final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 20.1105. 

The evidence of record at the time of the March 2007 Board decision included the Veteran's service treatment records, which were negative for skin cancer.  VA medical records dated in October 1992, February 1993, June 1993, October 1997, December 1997, and December 1998 documented him as having actinic keratosis.  During a December 1998 VA examination, the Veteran reported having chronic in-service sun exposure, and actinic keratosis was diagnosed.  VA medical records dated in February 1999, March 1999, and July 1999 also noted the Veteran was under treatment for actinic keratosis due to chronic sun exposure, and VA medical records dated from February 2001 to January 2003 assessed him as having actinic keratosis.  In March 2003, a biopsy of the Veteran's nose was conducted, and basosquamous cancer was diagnosed.  VA treatment records dated from March 2003 through May 2003 show that basosquamous cancer was diagnosed and that the Veteran was status-post excision.  VA medical records from May 2003 through July 2003 also noted a recent skin graft for basosquamous cancer of the nose.  In addition, actinic keratosis was assessed.  VA records dated from October through December 2003 further assessed him as having actinic keratosis and a history of basosquamous cancer, and VA medical records dated in May 2004 show a diagnosis of squamous cell carcinoma of the right leg.  In a May 2004 letter, a VA physician stated that the Veteran sustained in-service sun exposure, which resulted in sunstroke.   

In December 2007, the Veteran filed an application to reopen the claim for service connection for skin cancer.  The evidence received since the last final decision in March 2007 consists of copies of the Veteran's service records, including a WD AF 53, discharge certificates, and a DD Form 214; an August 2007 letter from the RO reporting the Veteran's dates of service; statements from the Veteran dated in August 2007, November 2008, and October 2009; a November 2007 note from Dr. R.G. (initials used to protect the Veteran's privacy); a handwritten note from Dr. R.G.; a July 2008 statement from Dr. G.D.; an October 2008 statement from Dr. R.M.; a September 2008 statement from Dr. R.M.; and, VA treatment records dated from June 2004 to August 2011.  

The Veteran's service records including a WD AF 53, discharge certificates, and a DD Form 214; and the August 2007 letter from the RO are not new evidence because this evidence was part of the record and was considered at the time of the March 2007 Board decision.  As such, the evidence is cumulative and redundant of the evidence of record at the time of most recent final determination.  

The November 2007 note from Dr. R.G., the handwritten note from Dr. R.G., the July 2008 statement from Dr. G.D., the October 2008 statement from Dr. R.M., and the VA treatment records dated from June 2004 to August 2011 are not new and material evidence.  This evidence is cumulative and redundant of the evidence of record at the time of the March 2007 Board decision in that it reiterates that the Veteran has a current diagnosis of skin cancer.  The medical evidence of record at the time of the March 2007 decision already established diagnoses of basal cell carcinoma, squamous cell carcinoma, actinic keratoses, and basosquamous cell carcinoma.  The VA treatment records show recurrences of actinic keratoses and squamous cell carcinoma.  

Moreover, the VA treatment records and the November 2007, July 2008, and October 2008 notes from the private physicians are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  The March 2007 Board decision denied the claim because the evidence did not show that the current skin cancer was incurred in or was related to the Veteran's period of service or a service-connected disability.   The fact that needs to be established is a nexus between the skin cancer and service or service-connected disability.  

The September 2008 statement from Dr. R.M. is not new and material evidence because the evidence is cumulative and redundant of the evidence of record at the time of the March 2007 Board decision.  In the September 2008 statement, Dr. R.M. indicated that, according to the Veteran, he had sunstroke in Munich in 1945 and was hospitalized.  Dr. R.M. stated that the Veteran had pre-cancerous lesions, which are sun-related, and noted that the Veteran felt that most of his sun exposure was in service.  However, Dr. R.M. merely reiterated the Veteran's assertions and did not actually render an opinion specifically relating lesions or skin cancer to the Veteran's sun exposure in service.  Although he did indicate that pre-cancerous lesions are related to sun exposure, he did not specify whether it was his belief that the Veteran's sun exposure in service caused them as opposed to post-service sun exposure.  Instead, he simply stated that the Veteran believed that most of his sun exposure was in service. The Veteran's assertions and arguments that the skin cancer was related or caused by the sunstroke in service were already considered at the time of the March 2007 Board decision, and the Board found that the Veteran was not competent to make such assertions because he had no medical expertise.  Lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 11 Vet. App. 374 (1998).  For these reasons, the Board finds that the September 2008 statement by Dr. R.M. is not new and material.    

The statements from the Veteran dated in August 2007, November 2008, and October 2009 are not new and material evidence.  As previously noted, the Veteran asserts that his skin cancer is due to the sunstroke he sustained in service in 1945.  In the October 2009 statement, the Veteran also asserted that he had trouble with his skin since the sunstroke and he was treated at VA.  However, these statements are cumulative and redundant of the evidence of record at the time of the March 2007 Board decision.  The Veteran had previously made these assertions. See the April 2003 statement from the Veteran.  The Board also notes that new arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  The Board points out that the medical evidence of the Veteran's treatment of sunstroke in service and treatment at VA for the skin cancer after service were considered at the time of the March 2007 decision.  Thus, these statements are not new and material evidence.   

Moreover, the record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of skin cancer. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993). Thus, the appellant's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Significantly, the evidence missing at the time of the March 2007 Board decision continues to be absent.  Specifically, there remains no competent and credible evidence showing that the Veteran currently has skin cancer that is related to a service-connected disability or to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for skin cancer. 


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for skin cancer is denied. 




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


